Citation Nr: 1647387	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  08-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable disability rating for service-connected residuals of a traumatic brain injury (TBI).

2. Entitlement to a rating in excess of 20 percent for partial complex seizures (previously rated as probable basilar migraine).  

3. Entitlement to an effective date earlier than September 2, 1986, for a grant of service connection for partial complex seizures (previously rated as probable basilar migraine).  

4. Entitlement to service connection for obstructive sleep apnea.

5. Entitlement to service connection for narcolepsy.

6. Entitlement to a grant of total disability based on individual unemployability prior to November 26, 2013.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007, May 2007, December 2011, and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to an increased disability rating for partial complex seizures, an earlier effective date for partial complex seizures, and entitlement to TDIU previously came before the Board in December 2012, at which time they were remanded for additional development.  In June 2015, the RO issued a new rating decision which granted an effective date of September 2, 1986, for the grant of service connection for partial complex seizures, and granted TDIU effective November 26, 2013.  As neither of these awards constitutes a complete grant of the benefit sought on appeal, the Board has characterized them above to reflect the time periods remaining on appeal.  

The Board recognizes that the RO issued a Statement of the Case confirming the denial of service connection for obstructive sleep apnea and narcolepsy on December 14, 2015.  On February 16, 2016, the RO received the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) with regard to those claims (the Board recognizes that that form was postmarked on February 8, 2016).  As a VA Form 9 confers on the Board jurisdiction over a claim, those issues have been included in the below remand.  38 C.F.R. § 19.35.

The Board recognizes that issue of entitlement to a compensable disability rating for residuals of TBI is being remanded under 38 U.S.C.A. § 7107(f)(2) (2015).  Generally, the Board is required to adjudicate cases in docket order, except for situations which fall under 38 U.S.C.A. § 7107(f)(2), such as with the TBI issue on appeal, which would require the Board to remand all issues pending the ordered development, regardless of readiness for adjudication.  However, the Board observes that, despite the nature of the TBI claim on appeal here, this matter came to the Board in docket order, and therefore, the adjudication of any other issues on appeal is appropriate at this time.

The issues of entitlement to a compensable disability rating for service-connected residuals of a TBI, entitlement to a rating in excess of 20 percent for partial complex seizures, entitlement to service connection for obstructive sleep apnea and narcolepsy, and entitlement to TDIU prior to November 26, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 1981 rating decision, VA granted service connection for probable basilar migraines, effective September 26, 1980, the date of his claim for "neuro attacks."

2. In a January 2007 rating decision, the Veteran was granted service connection for partial complex seizures, effective June 13, 2005.  

3. In a June 2015 rating decision, the RO conceded that the two disabilities are, in fact, the same disability when it combined the Veteran's grants of service connection for probable basilar migraines and partial complex seizures and characterized the Veteran's disability as "partial complex seizures (previously rated as probable basilar migraine)" and assigned an effective date of September 2, 1986.


CONCLUSION OF LAW

The criteria for an effective date of September 26, 1980, for the grant of service connection for partial complex seizures (previously rated as probable basilar migraine) have been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, given the positive outcome of the below decision, any failure on VA's part with regard to this duty would constitute harmless error, therefore, the need to discuss compliance with this duty is not necessary at this time.

II. Earlier Effective Date

The Veteran is presently service connected for "partial complex seizures (previously rated as probable basilar migraine)," effective September 2, 1986.  He contends his date of service connection for that disability should be September 26, 1980.  The Board agrees.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the latter of the date of receipt of the claim, or the date the entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).   

A claim is a written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2015).  The intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A complete claim is required for all types of claims, and will generally be considered filed as of the date it was received by VA.  38 C.F.R. §3.155(d) (2015).  A claim may be filed by either the Veteran, or his duly appointed representative.   38 C.F.R. §3.155(a-b).

Here, the Veteran separated from service on September 25, 1980.  His initial claim for "neuro attacks" was received the day after discharge, September 26, 1980. (See VBMS, Veteran's Application for Compensation or Pension, 9/26/1980).  Following a VA examination that acknowledged the Veteran's history of spells manifested by pain behind the eyes, lasting approximately three to five minutes, and causing disorientation with slurring of speech, as well as occasional convulsive seizures, he was given a diagnosis of probable basilar migraine.  (See VBMS, VA Examination 11/14/1980).  The February 1981 rating decision granted service connection for probable basilar migraine and assigned a noncompensable rating.  

On September 2, 1986, VA received evidence of a diagnosis of complex partial seizures.  (See VBMS, Medical Treatment Record - Government Facility, 9/2/1986).  The Veteran did not file a formal claim for that disability until June 13, 2005.  In a January 2007 rating decision, the Veteran was granted service connection for partial complex seizures, effective June 13, 2005.  

In a June 2015 rating decision, the RO combined the Veteran's grants of service connection for probable basilar migraines and partial complex seizures; it characterized the Veteran's disability as "partial complex seizures (previously rated as probable basilar migraine DC 8100)" and assigned an effective date of September 2, 1986.  As a rationale for that grant, the RO explained that the January 2007 rating decision did not consider the evidence received on September 2, 1986, showing a confirmed diagnosis of epilepsy.  In doing so, the RO also appears to have rescinded the Veteran's grant of service connection for probable basilar migraine, which had previously been effective from September 28, 1980, although it did not provide an explanation as to why that grant was effectively rescinded for the period between September 1980 and September 1986.

In this case, the Veteran did not file a formal claim for service connection of seizures when the medical evidence of that diagnosis was submitted in September 1986.  However, he did file a claim for "neuro attacks" in September 26, 1980.  Given that the RO, in its June 2015 rating decision, not only accepted the evidence of seizures in 1986, despite no formal claim being filed at the time, but also combined the grants of service connection for probable basilar migraines and partial complex seizures into one disability described as "partial complex seizures (previously rated as probable basilar migraine DC 8100)," the Board is satisfied that VA has conceded that the two disabilities are, in fact, the same.  The Board also recognizes that an August 2006 VA examination also diagnosed partial complex seizures and opined that the Veteran's present seizure-like episodes are more likely than not the same episodes that were described in the Veteran's service treatment records.  (See VBMS, VA Examination, 8/8/2006).  It is unclear why the RO, in finding that the disabilities are the same, did not extend the earlier effective date to the date of the initial grant for basilar migraines, and instead deleted it from the record.  However, the Board is satisfied that, because the two disabilities are actually one disability, then the date of service connection should be the date of the initial grant for that disability.  Therefore, the claim of service connection for partial complex seizures (previously rated as probable basilar migraine) should be September 26, 1980, the date of the Veteran's initial claim for neurological spells.    


ORDER

Entitlement to an effective date of September 26, 1980, for the grant of service connection for partial complex seizures (previously rated as probable basilar migraine) is granted.


REMAND

VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  The review revealed a number of initial TBI examination that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.  

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In addition, the Veteran has requested reprocessing of this appeal under VA's special TBI review (See VBMS, Statement in Support of Claim, 7/25/2016).  Accordingly, the Board is remanding the issue in order to schedule the Veteran for a new examination.  See 38 U.S.C.A. § 7107(f)(2) (West 2014).  

In remanding the additional claims on appeal, the Board also recognizes that the outcome of the Veteran's new "initial" TBI examination may have a direct bearing on his epilepsy, narcolepsy, obstructive sleep apnea, and TDIU claims, and therefore, those claims are inextricably intertwined with the TBI claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Finally, once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that his narcolepsy and obstructive sleep apnea should be service connected secondary to his TBI residuals and/or seizure disorder.  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).  The Veteran was afforded an examination in connection with his claims in November 2013 and an addendum opinion was obtained in April 2014.  (See VVA, C&P Examination, 5/6/2014).  Although the resulting opinions address whether the claimed disabilities were proximately due to or the result of an already service-connected disease or injury, they did not address whether those disabilities had been aggravated beyond their natural progression thereby.  As such, an addendum opinion must be obtained which also addresses that deficient point.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should appropriately update the record with any available, more recent records of treatment or evaluation of the Veteran's residuals of TBI and epilepsy, not already associated with the claims file.

2. Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon).  Also perform any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief and the state of the evidence of record, including referral to any additional specialists, if necessary.

3. Schedule the Veteran for a new VA examination in connection with his narcolepsy and obstructive sleep apnea claims.  The complete file, including a copy of this remand should be made available to the examiner selected to conduct the examination.

The examiner should review the entire record and conduct any necessary testing.  Thereafter, the examiner should state whether it is at least as likely as not that the Veteran's narcolepsy and/or obstructive sleep apnea are proximately due to or the result of an already service-connected disease or injury, to include TBI residuals or seizures.  If the examiner answers in the negative, he or she should also state whether the Veteran's narcolepsy and/or obstructive sleep apnea have been aggravated beyond their natural progression by an already service-connected disease or injury, to include TBI residuals or seizures.  If aggravation is found, the examiner is asked to estimate the baseline level of disability prior to aggravation.  If this cannot be accomplished the examiner must explain why this is so.

A complete rationale should be provided for each opinion given and should include citation to evidence in the record, known medical principles, and/or medical treatise evidence.

4. Thereafter, readjudicate the claims on appeal.  If any claim on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


